NOT FOR PUBLICATION                        FILED
                   UNITED STATES COURT OF APPEALS                    NOV 20 2018
                                                                 MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

In re: STANLEY HERBERT BRODY,                No. 17-60038

          Debtor,                            BAP No. 15-1315
______________________________

LYNN H. CHOU,                                MEMORANDUM ∗

            Appellant,
v.

STANLEY HERBERT BRODY,

            Appellee.



                    Appeal from the Ninth Circuit
                     Bankruptcy Appellate Panel
       KURTZ, BRAND, and SPRAKER,∗∗ Bankruptcy Judges, Presiding

                         Submitted November 14, 2018 ∗∗∗
                            San Francisco, California




∗
      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
∗∗
      The Honorable Gary A. Spraker, Chief Bankruptcy Judge for the District of
Alaska, sitting by designation.
∗∗∗
      The panel unanimously concludes that this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: THOMAS, Chief Judge, M. SMITH, Circuit Judge, and BUCKLO, ∗∗∗∗
District Judge.

       Creditor Lynn H. Chou (“appellant”) appeals the Bankruptcy Appellate

Panel’s (“BAP”) judgment affirming the denial of her adversarial claims that

certain debts owed to her by Stanley H. Brody (“appellee”) were nondischargeable

under 11 U.S.C. §§ 523(a)(2)(A) and (a)(6). We afford great deference to the

bankruptcy court’s assessment of appellee’s trial testimony, Retz v. Samson (In re

Retz), 606 F.3d 1189, 1196 (9th Cir. 2010) (citation omitted), and conclude that its

determination that appellee acted in good faith is not clearly erroneous. On the

record before it, the bankruptcy court correctly held that appellant had not

established either fraud or a willful and malicious intent to injure her.

       AFFIRMED.




∗∗∗∗
      The Honorable Elaine E. Bucklo, United States District Judge for the
Northern District of Illinois, sitting by designation.

                                           2